Citation Nr: 0503488	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation higher than forty (40) 
percent for service-connected low back injury residuals.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Appeal to the Board was perfected in November 2002.  

In February 2004, the veteran personally testified at a 
hearing before the undersigned Acting Veterans Law Judge, 
sitting in Waco, Texas.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.   

Revised Spine Rating Criteria

First, the Board notes that the RO's decision from which this 
appeal arises apparently was based upon an evaluation of the 
low back disability in accordance with diagnostic criteria in 
38 C.F.R. § 4.71a (2003).  See Statement of the Case citing 
Diagnostic Codes 5289 (lumbar spine ankylosis); 5292 
(limitation of lumbar spine motion); and 5295 (lumbosacral 
strain).  

VA's criteria for rating spine disabilities were recently 
revised and are now codified in 38 C.F.R. § 4.71a (2004) 
(General Rating Formula for Diseases and Injuries of the 
Spine).  The veteran should be notified of applicable spine 
disability rating criteria set forth therein.   
  
VA Compensation and Pension (C&P) Examination

Service connection was granted for low back injury residuals 
in a November 1997 rating decision, and a 40 percent 
disability rating has been in effect therefor as of July 28, 
1997.  Subsequent rating decisions issued in October 1999 and 
in June 2002 denied a higher evaluation for the low back 
disability.  In this appeal, the veteran seeks a higher 
disability evaluation therefor, as well as an extraschedular 
evaluation based upon this disability.   

The Board notes that the veteran most recently was provided a 
VA C&P orthopedic examination in May 2002, which resulted in 
a diagnosis of chronic lumbar strain syndrome with sciatic 
neuritis.  It is noted that the veteran specifically 
testified at the February 2004 hearing before the undersigned 
that his low back disability symptoms have worsened since May 
2002.  See hearing transcript, p. 14.  Accordingly, the Board 
finds that another, more contemporaneous VA C&P medical 
examination is warranted in this case.  

The veteran is advised that, if a C&P medical examination is 
scheduled, then it is his responsibility to report for the 
examination and to cooperate in the development of the case.  
Consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).        

Extraschedular Evaluation

Finally, the Board notes that, at the Board hearing, the 
veteran indicated his desire for an extraschedular disability 
evaluation based upon his service-connected low back 
disability.  See hearing transcript, p. 13.  While the record 
indicates that extraschedular evaluation was considered in an 
older, October 1999 rating decision, it was not specifically 
addressed in the June 2002 rating decision from which this 
appeal arises.  Accordingly, the Board refers the 
extraschedular evaluation issue to the RO for further action 
following completion of the remand directives set forth 
below.

In consideration of the foregoing, the claim is remanded, via 
the AMC in Washington, D.C., for the following actions, after 
which the RO should conduct a de novo review of the claim:

1.  Advise the veteran of recently-
revised spine rating criteria applicable 
to his increased rating claim (low back 
injury residuals).  See 38 C.F.R. § 4.71a 
(2004).  

2.  Ask the veteran whether there exists 
any other evidence not currently of 
record that is relevant to the claim.  In 
particular, ask whether he recently has 
received treatment for back problems at 
VA medical facilities.  Obtain and 
associate any such records with the 
claims folder.  

3.  After completing the above, schedule 
the veteran for a VA orthopedic 
examination to determine the current 
extent of his low back disability.  The 
examination should result in a diagnosis 
of what specific disorder or disease the 
veteran now has that is related his 
service connected low back injury 
residuals.  The examination also should 
address factors pertinent to the claim, 
including limitation of motion and 
functional loss due to weakness, 
fatigability, incoordination, swelling, 
deformity or atrophy of disuse, 
interference with standing or sitting or 
weight-bearing, and/or pain on movement.  
Range-of-motion test findings, as well as 
neurological impairment, ankylosis, 
incapacitating episodes, or other special 
circumstances concerning this veteran's 
low back disability that particularly 
impair the veteran functionally, if any 
evidence thereof is found, should also be 
discussed.  

The claims folder, which should include a 
complete copy of this remand order, is to 
be made available to the examiner, and 
the examination report should reflect 
that the claims file was reviewed.

4.  Conduct any other appropriate 
evidentiary development.  Thereafter, 
review the entire record and readjudicate 
the increased rating claim, and 
adjudicate the extraschedular evaluation 
claim.  It is noted that all notice and 
assistance requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and on further adjudication of this 
claim.  
     
5.  If the decision is adverse to the 
veteran, issue a Supplemental Statement 
of the Case and give the veteran and his 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  
     
The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




